 SONOCO PRODUCTS COMPANYSonoco Products CompanyandBrotherhoodof Teamsters and Auto Truck Drivers, LocalNo.70,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen &HelpersofAmerica,andWarehouse,Processing and Allied Workers Local No. 6,International Longshoremen's andsemen's Union.Case 20-CA-4336.June 19,1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAUpon an amended charge filed by Brotherhood ofTeamsters and Auto Truck Drivers, Local No. 70,International Brotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America, andWarehouse, Processing and Allied Workers LocalNo.6,InternationalLongshoremen'sandWarehousemen's Union, herein called the Unions,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued a complaint dated February 16, 1967, againstSonocoProductsCompany,hereincalledRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the Respondent.With respect to the unfair labor practices, thecomplaintalleges,insubstance,thatonSeptember 30, 1966, the Regional Director forRegion 20 duly certified the Unions as the exclusivebargainingrepresentativeofRespondent'semployees in the unit found to be appropriate by theRegional Director and that, since on or aboutFebruary 2,1967,andcontinuingtodate,Respondent has refused and is refusing to recognizeorbargainwith the Unions as such exclusivebargaining representative, although the Unions haverequested and are requesting it to do so. OnMarch 2, 1967, the Respondent filed its answerdenying the commission of the unfair labor practicesalleged.On April 10, 1967, the General Counsel filed withtheBoard a Motion for Summary Judgment,asserting, in view of admissions contained in theRespondent's answer and other relevant materialannexed as appendices to the moving papers, thatthere are no issues of fact or law requiring a hearing,and praying the issuance of a Decision and Orderfinding the violations as alleged in the complaint.Thereafter, on April 11, 1967, the Board issued anOrder Transferring Proceeding to the Board, and, on'The Unions also tiled separate petitions(Case20-RC-66742and 20-RC-6770)which together covered the same employeessought in the joint petition619the same date, a Notice to Show Cause on or beforeApril 25,1967, why the General Counsel's Motion forSummary Judgment should not be granted. OnApril 24, 1967, the Respondent filed a Response tothe Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe record establishes that on February 3, 1966,the Unions filed a joint petition seeking to representcertainemployeesofRespondent(Case20-RC-6773).' The Regional Director ordered aconsolidated hearing to determine whether any ofthe three units sought in the petitions wasappropriate.On February 24, 1966, the RegionalDirector issued his Decision, Order, and Direction ofElection in which he dismissed the two independentpetitions and directed an election in the overall unitsought in the joint petition. The appropriate unitconsisted of the following employees of Respondent:All production and maintenance employees andshippingdepartmentemployees, includingtruckdrivers, of the Employer at its Hayward,California,plant,excludingofficeclericalemployees, guards, and supervisors as definedin the Act.On March 23, 1966, an election was conductedamong the employees in the above unit with theUnion receiving less than a majority of the validvotes cast. On or about March 30, 1966, the UnionsfiledObjections to Conduct Affecting Results ofElection.On July 13, 1966, the Regional Directorissued his Supplemental Decision and Order inwhich he sustained the objections, set aside theelection, and ordered a new election.On or about August 2, 1966, Respondent filed withthe Board a Request for Review of the RegionalDirector's Supplemental Decision and Order. Tendays later the Board telegraphed an Order denyingthe request.On August 17, 1966, a second election was heldamong the employees in the aforementionedappropriate unit with the Unions receiving a majorityof the valid votes cast. Respondent timely filedobjections to the election. On September 30, 1966,the Regional Director overruled the objections andcertified the Unions as the exclusive representativeof the employees in the appropriateunit.On or aboutOctober 5, 1966, Respondent filed with the Board aRequest for Review of the Regional Director'sdecision,which the Board denied by telegraphicorder on November 14, 1966.165 NLRB No. 68 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated January 27, 1967, the Unionsrequested Respondent to meet with them for thepurposeofnegotiatingacollective-bargainingagreement.By letter dated February 2, 1967,Respondent refused the request.In its Response to the Notice to Show Cause,Respondent defends its refusal to bargain on theground that its objections to the second electionraise issues of fact which can only be resolved at ahearing. We disagree.In its Response, Respondent indicates that it isready to prove that (1) three Teamsters officialsthreatened employee Mendonca on the day of thefirstelection; (2)Gonzales, a union organizer,attempted to persuade employees to vote for theUnions while they were waiting in line to vote; and(3)Fagerhaugh, another union organizer, falselyinformed an employee that he was going to bedischargedunlesshe voted for the Unions, whichwould protect him. The record indicates thatRespondent raised the identical allegations,interalia,in itsObjections to the Second Election, as wellas in its Request for Review of the RegionalDirector's Decision overruling the objections. Boththe Regional Director and the Board considered theallegationsand found them to be lackinginmerit."Respondent further contends that the election ofMarch 23, 1966, which the Unions lost, was a validelection and, as such, constituted a bar to the secondelection held within a year of the first election.However, again, both the Regional Director and theBoard considered and rejected this contention. AsRespondent does not allege any fact not previouslyconsidered by the Board, we see no reason to disturbour previous findings. Accordingly, there are noissues of fact or law which require a hearing.Thus, as all materialissueshave been decided bythe Board in accordance with the allegations in thecomplaint, theGeneralCounsel'sMotion forSummary Judgment is granted. On the basis of therecord before it, the Board makes the following:FINDING OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a South Carolina corporationengaged in the manufacture of spiral paper tubing atits place of business in Hayward, California. Duringthepastyear,Respondent, in the course andconduct of its business operations, sold anddelivered goods valued in excess of $50,000 directlyto customers located outside the State of California.Respondent is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDBrotherhood of Teamsters and Auto TruckDrivers, Local No. 70, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, and Warehouse, Processing and AlliedWorkers Local No. 6, International Longshoremen'sand Warehousemen's Union, are labororganizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe followingemployeesof theRespondentconstituteaunitappropriateforcollectivebargaining within the meaning of Section 9(b) of theAct:All productionand maintenance employees andshippingdepartment employees, includingtruckdrivers, of Respondent at its Hayward,California,plant,excluding office clericalemployees,guards, and supervisors as definedin the Act.2.The certificationOn or about August 17, 1966, a majority of theemployees of Respondent in said unit, in a secretelection conducted under the supervision of theRegional Director for Region 20, designated theUnions as their collective-bargaining representativeforthepurpose of collective bargaining withRespondent. On September 30, 1966, the RegionalDirector certified the Unions as the exclusivecollective-bargainingrepresentativeoftheemployees in said unit, and the Unions continue tobe such representative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about January 27, 1967, andcontinuing to date, the Unions have requested andare requesting Respondent to bargain collectivelywith them as the exclusive collective-bargainingrepresentative of all the employees in the above-describedunit.SinceFebruary 2, 1967, andcontinuing to date, Respondent has refused, andcontinues to refuse, to bargain collectively withtheUnionsasexclusivecollective-bargainingrepresentative of all employees in said unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States, and2See the Regional Director'sSecond Supplemental Decisionand Certification of Representative,attached to the formal papersin this case as Appendix 10, and also the Board'sOrder ofNovember 14, 1966, denyingRespondent's Request for Review SONOCO PRODUCTS COMPANYtend to lead to labor disputes burdening andobstructingcommerce and the free flow, ofcommerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectivelywith the Unions as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Sonoco Products Company is an Employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Brotherhood of Teamsters and Auto TruckDrivers, Local No. 70, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, and Warehouse, Processing and AlliedWorkers Local No. 6, International Longshoremen'sand Warehousemen's Union, are labor organizationswithin the meaning of Section 2(5) of the Act.3.All production and maintenance employeesand shipping department employees, includingtruckdrivers,ofRespondentatitsHayward,California,plant,excludingofficeclericalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since September 20, 1966, the above-namedlabororganizationshavebeen the exclusiverepresentative of all employees in the aforesaidappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 2, 1967, andat all times thereafter, to bargain collectively withtheabove-named labor organizations as theexclusivebargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of theAct.' In the eventthatthisOrder is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for the6217.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Sonoco Products Company, Hayward, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours of employment, and othertermsandconditionsofemploymentwithBrotherhood of Teamsters and Auto Truck Drivers,LocalNo.70,InternationalBrotherhoodofTeamsters, Chauffeurs, Warehousemen & Helpersof America, and Warehouse, Processing and AlliedWorkers Local No. 6, International Longshoremen'sandWarehousemen'sUnion, as the exclusive -bargaining representative of the employees in thefollowing appropriate unit:All production and maintenance employees andshippingdepartment employees, includingtruckdrivers, of Respondent at its Hayward,California,plant,excluding office clericalemployees, guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the aboved-namedlabor organizations as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its Hayward, California, plant, copiesof the attached notice marked "Appendix."" Copiesof said notice, to be furnished by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.words "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " 622DECISIONSOF NATIONALAPPENDIXNOTICE TOALL EMPLOYEESPursuant to Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith Brotherhood of Teamsters and Auto TruckDrivers,LocalNo.70,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, andWarehouse, Processing and Allied WorkersLocal No. 6, International Longshoremen's andWarehousemen'sUnion,astheexclusiverepresentativeoftheemployees in thebargaining unit described below.WE WILL NOT refuse to bargain collectivelywith Brotherhood of Teamsters and Auto TruckDrivers,LocalNo.70,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, andWarehouse, Processing and Allied WorkersLocal No. 6, International Longshoremen's andWarehousemen'sUnion,astheexclusiverepresentativeoftheemployees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.LABOR RELATIONS BOARDWE WILL, upon request, bargain with theabove-namedUnionsastheexclusiverepresentativeofallemployees in thebargaining unit described below with respect torates of pay, wages, hours of employment, andother terms and conditions of employment and,ifan understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employeesandshippingdepartmentemployees,including truckdrivers, at our Hayward,California, plant, excluding office clericalemployees, guards, and supervisors asdefined in the Act.SONOCO PRODUCTSCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 50 Golden GateAvenue, San Francisco, California 94102, Telephone556-3197.